Execution Version

 

Exhibit 10.16(K)

SEVENTH AMENDMENT

TO SEARCH AND ADVERTISING SERVICES AND SALES AGREEMENT

This Seventh Amendment to Search and Advertising Services and Sales Agreement
(this “Seventh Amendment”) is entered into to be effective as of January 1, 2012
(“Seventh Amendment Effective Date”) by and between Yahoo! Inc., a Delaware
corporation (“Yahoo!”), and Microsoft Corporation, a Washington corporation
(“Microsoft”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009, as amended
(collectively, the “Agreement”); and

WHEREAS, Yahoo! and Microsoft desire to further amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein have the same
meanings given in the Agreement.

2. Site Targeted Content Ads. The following new Section 2.5 and new Exhibit M
(attached hereto) are added to the Agreement as follows:

“2.5 Site Targeted Content Ads

2.5.1 “Site Targeted Content Ads” means textual Paid Listings from Microsoft’s
Content Ads product that are both (i) sold on the basis of selected website
URL(s) and (ii) targeted for delivery on a specific publisher site or groups of
sites, and not displayed in response to a keyword or keywords mapped to, derived
from or associated with the content and/or context of the Web Page on which the
Paid Listing appear or as the result of a Query or Non-Internet Search Query.

2.5.2 Except as provided in this Section 2.5, Microsoft and Yahoo! shall treat
Site Targeted Content Ads as Paid Listings from Contextual Advertising Services
under the Agreement.

2.5.3 Notwithstanding anything to the contrary in the Agreement,

 

  (a) Yahoo! may include Site Targeted Content Ads only on (i) Yahoo!
Properties, [*] or (ii) current and future Syndication Properties that comply
with the then-current Site Targeted Content Ads policy, the initial version
which is attached as Exhibit M;

 

  (b) Site Targeted Content Ads are not subject to any of the [*] provisions or
[*] provisions under the Agreement, including without limitation Sections [*];

 

  (c) Site Targeted Content Ads on Yahoo! Properties and Syndication Properties
must compete for placement with other Paid Listings from Microsoft’s Contextual
Advertising Services. For example, a given placement cannot be configured to
accept only Site Targeted Content Ads and not other Paid Listings from
Microsoft’s Contextual Advertising Services; and

 

Confidential    -1-    [*] Indicates that certain information in this exhibit
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to omitted
portions.



--------------------------------------------------------------------------------

Execution Version

 

  (d) At Microsoft’s request, Yahoo! will sell to Premium Direct Advertisers
Site Targeted Content Ads for placements on Microsoft O&O Properties and
Microsoft syndication properties provided that such Microsoft O&O Properties and
Microsoft syndication properties comply with the then-current Site Targeted
Content Ads policy. With respect to the sale of Site Targeted Content Ads,
Yahoo! will represent to Premium Direct Advertisers such Microsoft O&O
Properties no worse than it represents Yahoo! Properties, and Microsoft will
represent to non-Premium Direct Advertisers such Yahoo! Properties no worse than
it represents Microsoft O&O Properties.”

3. Use of Covered Data. Section 13.2.2 of the Agreement is amended by deleting
the fifth sentence in its entirety and replacing it with the following:

“In addition, and subject to the restrictions of this Section 13 (including,
e.g., the prohibition on Microsoft’s use of Yahoo! Search Data in connection
with [*]), Microsoft may use Covered Data in connection with Paid Search
Services, Contextual Advertising Services and Mobile Paid Search Services
implemented in the following countries for the limited purposes stated in the
designated sections of Exhibit K (and then only in the manner described
therein):

 

Country/Region   Section of Exhibit  K United States, Canada, Mexico, India,
Taiwan, Hong Kong, Korea, Russia, Singapore, Malaysia, Thailand, Indonesia,
Philippines, Vietnam, Australia, New Zealand, Brazil, Latin America, Africa and
countries not covered elsewhere in this chart   [*] United Kingdom, Ireland,
France, Sweden, Norway, Finland, Netherlands, Denmark, Belgium, Portugal,
Austria, Switzerland, Greece, Poland, Romania   [*] Germany, Italy, Spain   [*]

4. Notices. The contact information in Section 20.5 is replaced with the
following:

 

Notice to Microsoft   Notices to Yahoo!

Microsoft Corporation

One Microsoft Way

Redmond, WA 98052

Attention: General Manager, OSD Strategic

Alliances Team

Telephone: (425) 882-8080

Telecopy: (425) 936-7329

 

Yahoo! Inc.

3333 W. Empire Avenue

Burbank, CA 91504

Attention: Mark Morrissey

Senior Vice President, Search Alliance

Telephone: (818) 524-3000

Telecopy: (818) 524-3001

 

Confidential    -2-    [*] Indicates that certain information in this exhibit
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to omitted
portions.



--------------------------------------------------------------------------------

Execution Version

 

with a copy to:

 

Microsoft Corporation

One Microsoft Way

Redmond, WA 98052

Attention: Deputy General Counsel, Online

Services Division (OSD)

Telephone: (425) 882-8080

Telecopy: (425) 936-7329

 

with a copy to:

 

Yahoo! Inc.

3333 W. Empire Avenue

Burbank, CA 91504

Attention: Julie Hsu,

Vice President & Associate General Counsel

Telephone: (818) 524-3000

Telecopy: (818) 524-3001

5. Additional Special Provisions for [*].

(a) The parties agree that [*] image and video search results provided to Yahoo!
directly by Yahoo! calling [*] APIs, as provided for under Microsoft’s existing
contract with [*] , will be integrated by Yahoo! only on pages served within the
[*] domain; provided, however, that it is understood and agreed that these pages
may be viewed by end users anywhere in the world. For clarity, any [*] content
that is provided to Yahoo! through Microsoft’s systems or APIs is not subject to
such restrictions. Further, any [*] content that is provided to Yahoo! under a
separate, direct contractual relationship with [*] will not be affected by any
terms, conditions and restrictions contained in this Agreement.

(b) The parties agree that the [*] implementation (as set forth in Section 5 of
the Fifth Amendment to the Agreement) for [*] Algorithmic Search Services for
[*] via [*] APIs is limited to [*]. If Yahoo! desires to extend the Services to
[*], Microsoft will use commercially reasonable efforts to contract with [*], or
provide an equivalent solution, to extend [*] Algorithmic Search Services to
[*].

(c) Yahoo! will display [*] attribution on pages within which [*] search results
are displayed. Yahoo! solely determines the look and feel, and the
implementation details, of such attribution on its web pages. Yahoo! will
discuss in good faith any requests [*] may have regarding the look and feel or
implementation details of such attribution, and will consider the possible
inclusion of such changes, but Yahoo! is under no obligation to incorporate such
changes should Yahoo! determine, in Yahoo!’s sole discretion, that such changes
are not in Yahoo!’s best interest.

6. Country Specific Agreements.

(a) The parties may work together to execute country-specific agreements between
the Affiliates in situations where the parties deem them necessary or as may be
required by local law. For any such agreements, the parties agree that: (a) the
intent is that terms are the same as those in the Agreement; (b) the parties
will cause their Affiliates to operate under such country-specific agreements in
a manner consistent with this Agreement, unless the parties to this Agreement
expressly agree otherwise that a different treatment is appropriate in a
particular country. Further, the parties agree that the intent of such
country-specific agreements shall be to ensure that: (a) conflicts between
country-specific Agreements and this Agreement are resolved in favor of this
Agreement; and (b) obligations performed under country-specific agreements
exhaust corresponding obligations under the Agreement, such that there is no
duplication of obligations (for example, payments of amounts by an Affiliate
under a country-specific Agreement relative to Paid Search Services in that
country satisfy the comparable obligation for such amounts under this
Agreement).

7. Miscellaneous. This Seventh Amendment will be governed and construed, to the
extent applicable, in accordance with the laws of the State of New York, without
regard to its conflict of law principles. This Seventh Amendment may be executed
in multiple counterparts, each of which shall be

 

Confidential    -3-    [*] Indicates that certain information in this exhibit
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to omitted
portions.



--------------------------------------------------------------------------------

Execution Version

 

deemed an original and all of which shall constitute one and the same
instrument. This Seventh Amendment may be amended or modified only by a written
agreement that (a) refers to this Seventh Amendment; and (b) is executed by an
authorized representative of each party. This Seventh Amendment shall be binding
on the parties hereto and their respective personal and legal representatives,
successors, and permitted assigns. Except as expressly set forth herein, the
Agreement remains in full force and effect and this Seventh Amendment shall not
be construed to alter, amend or change any of the other terms or conditions set
forth in the Agreement. To the extent of any conflict between this Seventh
Amendment and any provisions of the Agreement, this Seventh Amendment shall
control with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Seventh Amendment as of the Seventh Amendment Effective Date.

 

YAHOO! INC.       MICROSOFT CORPORATION

By:

 

/s/ Lawrence Mann

    By:  

/s/ Greg Nelson

Name: Lawrence Mann

    Name: Greg Nelson

Title:

    Title: General Manager, Search Alliance

 

Confidential    -4-   



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT M

SITE TARGETING POLICY

POLICY VERSION APPLICABLE TO: US AND CANADA (JULY 2011 VERSION)

“Site Targeting” means advertisers have the ability to opt in to target their
ads from Microsoft’s Content Ads product to specific properties.

Policy Intent: To maintain a healthy marketplace, avoid micro-marketplaces, and
protect traffic quality. Provide advertisers with high quality, highly visible
placements.

A. Eligible Inventory. The following inventory is exempt from all pre-approval
requirements set forth in Section B below.

[*]

In addition, the following is eligible inventory if approved as provided below:

[*]

B. Inventory Subject to Approval

[*]

 

  •  

Approval of [*] for Site Targeting is subject to the following conditions:

[*]

 

  •  

[*] receiving Site Targeting ads who are new to the Yahoo! network and therefore
have no historical [*] will be approved but remain subject to min. [*] on an
ongoing basis.

Microsoft reserves the right at any time (i) to review [*] in Site Targeting, or
(ii) with good cause to revoke [*] in Site Targeting; and working in
collaboration with the Yahoo! Marketplace team, to update thresholds based on
changes in market conditions. Where the issue relates to a resolvable concern,
Microsoft may grant partners a [*]-day period to resolve.

C. General Policy

 

  •  

Site targeting is available for text ads only.

 

  •  

To maintain a healthy marketplace, all placements must accept both site targeted
ads and standard contextual ads. Site targeting must be used in conjunction with
other keyword sources.

D. Exceptions

[*]

 

  •  

Exceptions are subject to both of the following eligibility requirements:

[*]

 

*This threshold applies for US and Canada, and will be set for each new
migrating market.

E. Exception process: Escalation and Approval

 

  a) [*]

 

  b) The exception request will be assessed by the Policy team/Marketplace for
approval.

 

  c) Policy/Marketplace approval handled on a [*] day SLA.

 

Confidential       [*] Indicates that certain information in this exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to omitted portions.